Title: To John Adams from François Adriaan Van der Kemp, 17 January 1803
From: Van der Kemp, François Adriaan
To: Adams, John



Dear Sir!
Oldenbarneveld 17 Jan. 1803.

I must answer your favours of Dec. 14 ult. and Jan the 3th. Want of time will once have the happy effect, to emportune you not with a Long Letter. How can you insinuate, that your correspondence is of no value? Is not every line of you then an act of kindness towards me? Not to saÿ, that I never received one, without some kind of instruction. But why Should I use any motif—to entreat you to the continuance of your Correspondence, as you Sir! are persuaded of mÿ affectionate attachment as a frend and knows that it is dignified by my revering you with a filial awe as a father. Your esteem—your frendship had contributed to make my retirement in the woods—under many troublesome cares and unrelenting hard Labor—comfortable.
You promise to explain once the anecdote of Count—Sarsefield—and are yet indebted to me for your endeavours to procure me Capt. Ingraham Journal—I Should have no objection if Graÿ’s was joined to it—The Anecdote of Deodati paints my friend with fidelity—Deodati would not have acted in the Same line and indeed—if we listened to an inward voice, what people on earth merits the Sacrifice of one Single virtuous man. I swore, when I was Sacrificed in Holland, that I never, if my life was preserved, again would Step forward never without anÿ exception, but am not persuaded—that I would have been able to keep my resolution—if I had stay’d in that countrÿ—to you the consequence Shall be, that when no man on earth Shall know that there existed once Deodati a Saxon Ambassador, thousand Shall be acquainted with the name and character and merits of John Adams—
This instant I receive Filangieri 5 vol in 8o. You have quenched nearly my thirst for this performance—however—the moment I have done with my philosophical remarks if theÿ deserve that title, I shall peruse it—with attention.
I have been busy in Copying of some useless branches and trimming Some meretricious tinsel—and now in a more Simple garb it will deserve better your adprobation I Shall Send it you for the acd: the instant it is finished—I flatter me that it has received few valuable additions. If your judgment—after a Second Lecture, is equally favourable—I Shall rejoÿ at my Success.
To morrow I write to your Son—may I recommend it to you—to mention it favourably—in writing to him—as my name must be that of a Stranger to Him?
Your not denying my request for your picture makes me confident—that your intention is, to favour me with it—one or other time.
Accept my kind wishes for your health—that your life maÿ be long preserved—is the most ardent wish of him who remains with the highest respect and consideration / Dear Sir / Your most ob. and Obliged frend / and Servant

Fr. Adr. vanderkemp